Miller, J.,
delivered the following dissenting opinion:
With great deference to the opinion of the majority of my brothers who heard this case, I am constrained to withhold my assent to the construction they have placed upon the Act of 1864, ch. 6, under which this action was instituted. The suit was against the partners of two separate firms, and I shall assume the cause of action and the affidavit thereto were in conformity to the sixth and eighth sections of that Act. The appellant, a partner of one of the firms, was summoned to appear on the second Monday of October, 1865, one of the return days for process' established by the first section of the Act in question. Pie never appeared, and the regularity of the judgment by default, for want of an appearance, and its subsequent extension by the Court, depends upon the construction of the fifth section of that Act, which is in these words:
“If a defendant, regularly returned “summoned” to appear at a stated term, or a return day of the Court from which the original writ was issued, shall fail to appear on the day to which the writ was returnable, judgment for his default may, on motion of the plaintiff, made in writing and filed with the Clerk of the Court from which said original writ was issued, be entered by the said Court or by the said Clerk, against the said defendant, which said judgment shall be stricken out on his appearance being entered at any time before the first return day thereafter; and if the said defendant shall fail to appear within the time above limited, the party plaintiff may *468sue out his writ of inquiry, or otherwise enter upon final judgment, according to the course of the Court.”
In my opinion this is the only section of the law wherein any provision is made for a judgment, final or otherwise, in case of a continuing failure to appear on the part of the defendant. Neither the sixth nor the seventh sections have any application to such a case. By the sixth, it is provided that every suit where the' cause of action is a contract, express or implied, shall stand for trial or judgment on the first return day after the defendant’s appearance, whether that return day be the first day of a succeeding term, or one of the return days fixed by the first section, unless the time be extended by the Court, on cause shown. By the seventh, it is provided in the same way that if the cause of action be such as is mentioned in the preceding section, and the plaintiff makes the prescribed affidavit to his claim, he shall • be entitled to his judgment on the first return day after the defendant’s appearance, whether that be the first day of a succeeding term or one of the prescribed return days, notwithstanding the defendant may have pleaded, unless his plea contains a good defence, and is supported by affidavit. Neither of these sections makes any reference to or contemplates the case of a failure to appear, and neither undertakes to declare that the plaintiff can, under any circumstances, obtain a final judgment on the return day of the writ, whether that return day be the first day of a term or not. It can hardly be imagined the Legislature intended to authorize a proceeding as summary as that; on the contrary, both these sections contemplate that something will be done by the defendant on the return day of the process. If lie appears, the case goes over to the next .return day and then stands for trial or judgment; if he appears and pleads, the same result follows unless his plea sets up a good defence and is verified by affidavit. This appears to me the only construction of which these sections are susceptible, and so construed, they provide a mode of obtaining judgments in the specified cases sufficiently speedy and summary. It *469remains then to consider the case of a continuing default to appear, which is provided for by the fifth section and whether the judgment by default in this case was properly entered under that section. The plaintiff did not take the judgment by default until the 13th of April, 1866, after several return days succeeding that to which the defendant was summoned to appear. The record shows, however, it was then regularly entered and the defendant still failing to appear at any time before the next 'return day thereafter, which was the second Monday in May, 1866, the first day of the succeeding May Term, the Court on the 17th of that month ordered the judgment to be extended. This was a final judgment properly entered in this case upon the assumption already made as to the cause of action and affidavit, under the fifth section of this Act provided the previous judgment by default, was regularly and lawfully taken. The final judgment which the latter clause of this section authorizes, in a case such as this is assumed to be, is the extension of the judgment by default, by the Court under the 9th section of this Act or under the Act of 1864, ch. 175.
The fact that the plaintiff did not take his judgment by default at some period before the return day immediately succeeding that to which the defendant was summoned to appear, constitutes, in the opinion of the Court, an irregularity fatal to that judgment. I am unable to discover any thing in this section which commands the judgment thus to he entered, and forbids its entry at any other period, nor can I perceive any good reason for giving to it that construction. The language of the section is, that if the defendant fails to appear on the return day of the writ, judgment for his default may, on motion of the plaintiff in writing, he entered by the Court or clerk, hut there is nothing which fixes the time when it must be entered; it certainly does not say it shall be entered before the next return day and not afterwards. In my opinion the judgment by default was lawfully entered on the 13th of April, 1866. The delay which the plaintiff per*470mitted did not, nor can it in any case, operate to prevent the defendant from having a day for his appearance allowed him between the judgment by default and the final judgment. According to' my construction of this section, the judgment by default, whenever entered, is, ipso facto, by force of the words of the law itself, stricken out by the entry of an appearance by the defendant at any time before the next return day thereafter; and if in this case the defendant had appeared at any time between the 13th of April, the date of the judgment by default, and the second Monday of May, the next return day thereafter, the Court would have had no authority to extend the judgment as it did oil the 17th of May, for that appearance would have stricken down the judgment by default, which alone gave the authority to enter up the extended judgment. It was the defendant’s duty to appear, and his default continued all the while up to the date of the extended judgment, which it is conceded the plaintiff could lawfully have obtained six months before. How, or in what possible way, could the defendant be prejudiced by the plaintiff’s omission to have a judgment entered against him at an earlier date? Unless a party can be said to be in a worse condition when there is no judgment against him, than when there is one, I confess, with all deference, my inability to comprehend the reasoning which places the construction the Court has given to this law, on tho ground of protecting defendants against judgments obtained in the summary mode this law authorizes. Can a defendant, thus in default, have any cause of complaint, that the plaintiff lias- not pursued him with all the despatch the law allows? When a plaintiff undertakes to pursue the summary proceedings allowed by this Act, the Court will protect the defendant-by requiring its provisions to be complied with and not permit a judgment to stand if recovered in a mode which the law does not authorize, but unless there is some express prohibition in the Act against any delay, and I can certainly find none applicable to a case like this, the mere fact that the plaintiff did not proceed to *471obtain his judgment at the earliest possible moment the law would permit, ought not, in my judgment, to deprive him of the benefit of his judgment subsequently obtained. A fair and just construction of the section which controls this case, in my opinion, permits a judgment by default for want of an appearance to be entered at any time after the return day of the writ, and permits that judgment to be extended at any time after the first return day succeeding the entry of the judgment by default if no appearance has then been entered by the defendant. I am therefore of opinion this judgment ought not to bo stricken out for any of the reasons assigned in the opinion of the Court.
I am instructed by Judge GrASON to say that he concurs, in this opinion.